                                                                                     Case 4:18-cv-06726-HSG Document 59 Filed 06/01/20 Page 1 of 4



                                                                            1 David M. Marco
                                                                              SMITHMARCO, P.C.
                                                                            2 55 W. Monroe Street, Suite 1200
                                                                              Chicago, IL 60603
                                                                            3 Telephone: (312) 546-6539
                                                                              Facsimile: (312) 602-3911
                                                                            4 dmarco@smithmarco.com
                                                                              Attorney for Plaintiff
                                                                            5 Admitted Pro Hac Vice

                                                                            6
                                                                              Michele Ballard Miller (SBN 104198)
                                                                            7 COZEN O'CONNOR
                                                                              101 Montgomery Street, Suite 1400
                                                                            8 San Francisco, CA 94104
                                                                              Telephone: (415) 644-0914
                                                                            9 Facsimile: (415) 644-0978
                                                                              mbmiller@cozen.com
                                                                           10 Attorneys for Defendant
                                                                              DARKTRACE, INC.
                                                                           11

                                                                           12                            UNITED STATES DISTRICT COURT
                 101 MONTGOMERY ST, SUITE 1400
                                                 SAN FRANCISCO, CA 94104




                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
COZEN O’CONNOR




                                                                           13

                                                                           14                                   OAKLAND DIVISION

                                                                           15
                                                                              NICHOLAS DER-HACOPIAN, on behalf of          Case No.: 4:18-cv-06726-HSG
                                                                           16 himself and all others similarly situated,
                                                                                                                           JOINT STIPULATION TO MODIFY
                                                                           17                                              CLASS ACTION SETTLEMENT
                                                                                                   Plaintiff,              SCHEDULING ORDER; AND
                                                                           18                                              PROPOSED ORDER
                                                                                v.
                                                                           19
                                                                                DARKTRACE, INC.,
                                                                           20
                                                                           21                      Defendant.

                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                                                            1
                                                                                     JOINT STIPULATION TO MODIFY CLASS ACTION SETTLEMENT SCHEDULING ORDER; AND
                                                                                                                   PROPOSED ORDER
                                                                                                               Case No: 4:18-cv-06726-HSG
                                                                                  Case 4:18-cv-06726-HSG Document 59 Filed 06/01/20 Page 2 of 4



                                                                            1        Due to unforeseen complications related to the current COVID-19 pandemic,

                                                                            2 Plaintiff, Nicholas Der-Hacopian, and Defendant, Darktrace, Inc., by and through their

                                                                            3 undersigned counsel of record, hereby STIPULATE and AGREE, subject to this Court’s

                                                                            4 approval, to modify the Class Action Settlement Scheduling Order entered on April 27,

                                                                            5 2020 (Dkt, # 56) as follows:

                                                                            6

                                                                            7                                                     ORIGINAL            PROPOSED
                                                                                                EVENT
                                                                                                                                   DATE               NEW DATE
                                                                            8   Deadline for Settlement Administrator to
                                                                            9   mail notice to all putative Class                May 25, 2020         May 29, 2020
                                                                                Members
                                                                           10   Deadline for filing of       Motion   for
                                                                                                                                June 18, 2020         June 22, 2020
                                                                                Attorneys’ fees and costs
                                                                           11
                                                                                Deadline for filing of Incentive Payment
                                                                           12                                                   June 18, 2020         June 22, 2020
                                                                                Motion
                 101 MONTGOMERY ST, SUITE 1400
                                                 SAN FRANCISCO, CA 94104
COZEN O’CONNOR




                                                                           13   Deadline for Class Members to Opt-Out
                                                                                to settlement and/or application for
                                                                           14                                                    July 24, 2020        July 28, 2020
                                                                                attorneys’ fees and costs and incentive
                                                                                payment
                                                                           15
                                                                                Deadline for filing of Motion for Final
                                                                           16                                                  August 24, 2020        NO CHANGE
                                                                                Approval
                                                                           17   Proposed date for Final Fairness September 10, 2020
                                                                                                                                                      NO CHANGE
                                                                                Hearing and Hearing on Motions      at 2:00 p.m.
                                                                           18

                                                                           19

                                                                           20 Respectfully submitted this 29th day of May, 2020
                                                                           21
                                                                                                                            By: s/David M. Marco
                                                                           22                                               David M. Marco
                                                                                                                            SMITHMARCO, P.C.
                                                                           23
                                                                                                                            55 W. Monroe Street, Suite 1200
                                                                           24                                               Chicago, IL 60603
                                                                                                                            Telephone: (312) 546-6539
                                                                           25                                               Facsimile: (312) 602-3911
                                                                                                                            dmarco@smithmarco.com
                                                                           26                                               Attorney for Plaintiff
                                                                                                                            Admitted Pro Hac Vice
                                                                           27
                                                                           28
                                                                                                                         2
                                                                                  JOINT STIPULATION TO MODIFY CLASS ACTION SETTLEMENT SCHEDULING ORDER; AND
                                                                                                                PROPOSED ORDER
                                                                                                            Case No: 4:18-cv-06726-HSG
                                                                                   Case 4:18-cv-06726-HSG Document 59 Filed 06/01/20 Page 3 of 4



                                                                            1
                                                                                                                       By: s/ Michele Ballard Miller
                                                                            2                                          Michele Ballard Miller
                                                                            3                                          COZEN O’CONNOR
                                                                                                                       101 Montgomery Street, Suite 1400
                                                                            4                                          San Francisco CA 94104
                                                                                                                       Phone: (415) 262 8301
                                                                            5                                          Fax:     (415) 671-6589
                                                                                                                       mbmiller@cozen.com
                                                                            6
                                                                                                                       Attorney for Defendant
                                                                            7
                                                                                Filed electronically on this 29th day of May, 2020, with USDC ECF
                                                                            8

                                                                            9 Notification sent electronically to:

                                                                           10 Michele Ballard Miller
                                                                              Cozen O’Connor
                                                                           11 mbmiller@cozen.com
                                                                              Attorney for Defendant
                                                                           12
                 101 MONTGOMERY ST, SUITE 1400




                                                                           13 Stephanie Tatar
                                                 SAN FRANCISCO, CA 94104
COZEN O’CONNOR




                                                                              Tatar Law Firm APC
                                                                           14 stephanie@thetatarlawfirm.com
                                                                              Attorney for Plaintiff
                                                                           15
                                                                              Larry Smith
                                                                           16
                                                                              SmithMarco, P.C.
                                                                           17 lsmith@smithmarco.com
                                                                              Attorney for Plaintiff
                                                                           18 Admitted Pro Hac Vice

                                                                           19 James Francis
                                                                              Francis & Mailman, P.C.
                                                                           20
                                                                              jfrancis@consumerlawfirm.com
                                                                           21 Attorney for Plaintiff
                                                                              Admitted Pro Hac Vice
                                                                           22
                                                                              Lauren Brennan
                                                                           23 Francis & Mailman, P.C.
                                                                           24 lbrennan@consumerlawfirm.com
                                                                              Attorney for Plaintiff
                                                                           25 Admitted Pro Hac Vice
                                                                           26
                                                                                s/David Marco
                                                                           27    David Marco
                                                                           28
                                                                                                                          3
                                                                                   JOINT STIPULATION TO MODIFY CLASS ACTION SETTLEMENT SCHEDULING ORDER; AND
                                                                                                                 PROPOSED ORDER
                                                                                                             Case No: 4:18-cv-06726-HSG
                                                                                  Case 4:18-cv-06726-HSG Document 59 Filed 06/01/20 Page 4 of 4



                                                                            1                                          ORDER

                                                                            2        Based upon the foregoing Stipulation of the Parties, and good cause appearing
                                                                            3 therefor, the Court hereby ORDERS as follows:

                                                                            4        1.     The deadline for Settlement Administrator to mail notice to all putative Class
                                                                            5 Members shall be continued from May 25, 2020 to May 29, 2020;

                                                                            6        2.     The deadline for filing of Motion for Attorneys’ fees and costs shall be
                                                                            7 continued from June 18, 2020 to June 22, 2020;

                                                                            8        3.     The deadline for filing of Incentive Payment Motion shall be continued from
                                                                            9 June 18, 2020 to June 22, 2020; and

                                                                           10        4.     The deadline for Class Members to opt out of settlement and/or application

                                                                           11 for attorneys’ fees and costs and incentive payment shall be continued from July 24, 2020

                                                                           12 to July 28, 2020.
                 101 MONTGOMERY ST, SUITE 1400
                                                 SAN FRANCISCO, CA 94104
COZEN O’CONNOR




                                                                           13        IT IS SO ORDERED.

                                                                           14

                                                                           15 Dated: __________________,
                                                                                          6/1/2020       2020                 _________________________________

                                                                           16                                                 Hon. Haywood S. Gilliam, Jr.

                                                                           17

                                                                           18

                                                                           19

                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                                                         4
                                                                                  JOINT STIPULATION TO MODIFY CLASS ACTION SETTLEMENT SCHEDULING ORDER; AND
                                                                                                                PROPOSED ORDER
                                                                                                            Case No: 4:18-cv-06726-HSG
